


Exhibit 10.28

 

AMENDMENT NO. 1 TO
AMENDED AND RESTATED JOINT VENTURE AGREEMENT

 

This Amendment No. 1 to Amended and Restated Joint Venture Agreement (this
“Amendment No. 1”) is made as of 9 January 2009 (the “Amendment No. 1 Effective
Date”) by and between Cymer, Inc., a Nevada corporation (“Cymer”), and Carl
Zeiss Laser Optics Beteiligungsgesellschaft mbH, a limited liability company
organized under the laws of Germany (“Zeiss LOB”), and amends and supplements
that certain Amended and Restated Joint Venture Agreement, dated 12
September 2006 (the “Restated Agreement”) among TCZ GmbH, a limited liability
company organized under the laws of Switzerland, Cymer, Carl Zeiss SMT AG, a
stock corporation organized under the laws of Germany, Zeiss LOB , and TCZ Pte.
Ltd., a company incorporated in Singapore.  All capitalized terms used in this
Amendment No. 1 but not otherwise defined herein shall have the meanings given
such terms in the Restated Agreement and, unless otherwise specified, references
to Sections refer to Sections of the Restated Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows.

 

1.           AMENDMENT.

 

1.1         Financial Reports.  Section 7.03 of the Restated Agreement is
amended to read in its entirety as follows:

 

Section 7.03.          Financial Reports.  The Company, at its expense, shall
provide or cause to be provided to each Member, no later than thirty days after
the close of each of the first three quarters of the Company’s Fiscal Year, and
no later than ninety days after the end of each such Fiscal Year, a financial
report of the business and operations of the Company prepared in accordance with
GAAP and FRS consistently applied, relating to such period, which report shall
include (i) a balance sheet as at the end of such period, (ii) a statement of
income (loss) containing actual operating performance vs. budgeted operating
performance for the current period and the year-to-date, and (iii) a cash flows
statement (including sources and uses of funds) for the current period and the
year-to-date, and in each case a comparison of the period then ended with the
corresponding period in the Fiscal Year immediately preceding such periods,
which, in the case of the report furnished after the close of the Fiscal Year
for all Fiscal Years that end prior to 1 January 2007, shall be audited by the
Company’s independent certified public accountants, and which, in the case of
the reports furnished after each of the first three quarters of the Company’s
Fiscal Year and after the close of each Fiscal Year that ends on or after
1 January 2007, shall be unaudited and shall not include any notes thereto.  In
addition, the quarterly financial statements shall be accompanied by (x) a
statement of changes in Members’ equity containing a detail of capital
contributions, distributions and income/loss allocations for each of the Members
and in total, for the current period and the year-to-date, and (y) an

 

1

--------------------------------------------------------------------------------


 

analysis, in reasonable detail, of the variance between the Company’s operating
results and the corresponding amounts in the then current annual Budget.  The
quarterly financial reports may in each case be subject to normal year-end
adjustments.  In addition, the Members shall be entitled to any other financial
information, including monthly management reports in the form produced by the
Company, that the Members may reasonably request.

 

2.             EFFECT OF AMENDMENT.  Effective as of the Amendment No. 1
Effective Date, all references in the Restated Agreement to the “Agreement” or
“this Agreement” shall mean the Restated Agreement as amended by this Amendment
No. 1.  Except as expressly amended herein, the terms of the Restated Agreement
continue unchanged and shall remain in full force and effect.

 

3.             EXECUTION OF AMENDMENT.  This Amendment No. 1 may be executed in
one or more counterparts, each of which shall be considered an original, but all
of which counterparts together shall constitute one and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Members have caused this Amendment No. 1 to be executed
by their duly authorized representatives, effective as of the Amendment No. 1
Effective Date.

 

 

CYMER, INC.

 

 

 

 

 

By:

/s/ Edward J. Brown, Jr.

 

 

Name:

Edward J. Brown, Jr.

 

 

Title:

President and Chief Operating Officer

 

 

 

CARL ZEISS LASER OPTICS
BETEILIGUNGSGESELLSCHAFT MBH

 

 

 

 

 

By:

/s/ Stefan Muller

 

 

Name:

Stefan Muller

 

 

Title:

General Manager

 

3

--------------------------------------------------------------------------------
